                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                             AT GREENEVILLE


UNITED STATES OF AMERICA                     )
                                             )
v.                                           )     No. 2:15-CR-104
                                             )
JEFFERY SCOTT HOUSEWRIGHT                    )

                                    ORDER

      The revocation hearing presently scheduled for July 23, 2019, is RESET to

Thursday, September 12, 2019, at 2:00 p.m. in Greeneville.



            IT IS SO ORDERED.

                                                   ENTER:



                                                          s/ Leon Jordan
                                                    United States District Judge
